DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed (04/01/2021) in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/16/2021 has been entered.
Response to Amendment / Arguments
The amendment, filed 03/16/2021, has been entered. Claims 1-10 are cancelled. Claims 11-25 are pending. Applicant’s arguments regarding claims 11-12 and 15-25 have been fully considered but are unpersuasive.
On page 6 of the response, applicant argues that Akashi fails to teach the newly added limitation of “wherein the further additional layer extends a same distance as the additional layer”. In response, the examiner notes that the additional layer and the further additional layer of Akashi (FIG. 2 - also see Examiner’s Clarification Figure below) fail to extend the same distance in the x-direction (length direction); however, they do extend the same distance in one or both of the y-direction (width direction) and z-direction (thickness/height direction). Therefore the examiner finds the aforementioned argument unpersuasive.

Claim Objections
Claim 25 is objected to because of the following informalities:
Regarding claim 25, line 8: “a further additional layer” should read “the further additional layer” since claim 11, on which claim 25 depends, already recites the element of “a further additional layer”.Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the claim 11 features of “an additional layer…situated essentially in parallel to the layer above or underneath the layer, and a further additional layer…formed essentially in parallel to the layer and above the layer” (emphasis added) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11, and claims 12, 15-19, and 21-25 by dependency, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11: The application, as originally filed, fails to properly describe or meet the written description requirement as it pertains to “an additional layer…situated essentially in parallel to the layer above or underneath the layer, and a further additional layer…formed essentially in parallel to the layer and above the layer” (emphasis added). The application, as originally filed, meets the written description requirement and properly describes “an additional layer…situated essentially in parallel to the layer underneath the layer, and a further additional layer…formed essentially in parallel to the layer and above the layer” (emphasis added). The subject matter of an additional layer and a further additional layer both of which are above the layer is new matter which was not contained in the application as originally filed.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the further additional layer" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-12, 15, 17-23, and 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Akashi et al. (US 20110232384 A1, prior art of record).Regarding claim 11:Akashi teaches (FIG. 2) a rotation rate sensor, comprising:
a substrate (80); 
a drive structure (40 - e.g. [0024], [0080]), which is movable with regard to the substrate; 
a detection structure (FIGS. 2 and 4 - 12, 13, 51, and/or 61); and 
a Coriolis structure (30), wherein the drive structure, the Coriolis structure, and the detection structure are essentially situated in a layer, and wherein an additional layer (upper layer which includes 31) is situated essentially in parallel to the layer above or underneath the layer, and a further additional layer is 
wherein a mechanical connection between the Coriolis structure (30) and the drive structure (40) is established with a first spring component (31), which is configured as a part of the additional layer, and/or wherein a mechanical connection between the detection structure and the substrate is established with a second spring component, which is configured as a part of the additional layer

    PNG
    media_image1.png
    623
    833
    media_image1.png
    Greyscale


Regarding claim 12:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIGS. 2 and 3)
wherein the first spring component (31) has a lesser expansion in an extension direction perpendicular to a main extension plane of the additional layer than in a first main extension direction of the additional layer and in a second main extension direction of the additional layer (the first spring component 31 is longer and wider than it is thick), and/or wherein the second spring component has a lesser expansion in the extension direction perpendicular to the main extension plane of the additional layer than in the first main extension direction of the additional layer and in the second main extension direction of the additional layer
Regarding claim 15:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIG. 2):
wherein the first spring component (31) and/or the second spring component includes at least one beam (31)
Regarding claim 17:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIGS. 2 and 3):
wherein the first spring component (31) has a lesser expansion in an extension direction perpendicular to a main extension plane of the additional 
Regarding claim 18:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches:
wherein the rotation rate sensor is configured to detect a rotation rate in a first main extension direction of the layer and/or a second main extension direction of the layer ([0024])
Regarding claim 19:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIG. 2):
wherein a detection electrode (82) is situated at least partially above or underneath the detection structure
Regarding claim 20, as best understood (see 112 rejection above):Akashi teaches (FIG. 2) a method for manufacturing a rotation rate sensor, the method comprising:
providing a substrate (80); 
providing a drive structure (40 - e.g. [0024], [0080]), which is movable with regard to the substrate; 
providing a detection structure (FIGS. 2 and 4 - 12, 13, 51, and/or 61); and 
providing a Coriolis structure (30), wherein the drive structure, the Coriolis structure, and the detection structure are essentially situated in a layer, and wherein an additional layer (upper layer which includes 31) is situated essentially in parallel to the layer above or underneath the layer, wherein the further additional layer (layer between 31 and 30 / 40 - also see Examiner’s Clarification Figure above) extends a same distance as the additional layer (the additional layer and the further additional layer of Akashi extend a same distance in one or both of the z-direction and the y-direction); 
wherein a mechanical connection between the Coriolis structure (30) and the drive structure (40) is established with a first spring component (31), which is configured as a part of the additional layer, and/or wherein a mechanical connection between the detection structure and the substrate is established with a second spring component, which is configured as a part of the additional layer
Regarding claim 21:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIG. 2):
wherein the first spring component (31) and/or the second spring component includes a plurality of beams (there are at least two beams 31 connecting 40 and 30)
Regarding claim 22:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches
wherein the first spring component (31) and/or the second spring component includes a plurality of beams (there are at least two left-side beams 31 connecting the left 40 and left 30), and wherein a further first spring component (right-side beams 31) and/or a further second spring component includes at least one beam (right-side beams 31)
Regarding claim 23:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIG. 2):
wherein the first spring component and/or the second spring component includes a plurality of beams (there are at least two left-side beams 31 connecting the left 40 and left 30), and wherein a further first spring component and/or a further second spring component includes a plurality of beams (there are at least two right-side beams 31 connecting the right 40 and right 30)
Regarding claim 25:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIGS. 2 and 3):
wherein the first spring component (one or both of the left 31s) has a lesser expansion in an extension direction perpendicular to a main extension plane of the additional layer than the Coriolis structure, the detection structure, and/or the drive structure (31 is thinner than the Coriolis structure 30 or drive structure 40), and/or wherein the second spring component has a lesser expansion in an extension direction perpendicular to a main extension plane of the additional layer than the Coriolis structure, the detection structure, and/or the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Akashi et al. (US 20110232384 A1, prior art of record) in view of Ishikawa et al. (US 20050217378 A1, prior art of record).Regarding claim 16:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi fails to teach
wherein the first spring component and/or the second spring component includes a framework structure or a lattice structureIshikawa teaches:
wherein the first spring component and/or the second spring component includes a framework structure or a lattice structure (FIGS. 3B, 4B, 5)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the framework / lattice structure of Ishikawa in the device of Akashi to tune the spring constant and characteristics (Ishikawa - e.g. [0039]).
Regarding claim 24:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi fails to teach (FIG. 2):
wherein the first spring component (one or more of the left two 31s) and/or the second spring component includes a framework structure or a lattice structure, and wherein a further first spring component (one or more of the right two 31s) and/or a further second spring component includes a framework structure or a lattice structureIshikawa teaches: 
wherein the beam spring component(s) includes a framework structure or a lattice structure (FIGS. 3B, 4B, 5)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the framework / lattice structure of .

Allowable Subject Matter
Claims 13-14 are allowed.
The reasons for the allowability of these claims were presented in the previous Office action and are incorporated herein by reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856